FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LIUZHEN MOU,                                     No. 12-72274

               Petitioner,                       Agency No. A088-293-197

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Liuzhen Mou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Mou’s written statement and testimony

regarding her alleged mistreatment by police. See Shrestha, 590 F.3d at 1045-48

(adverse credibility determination was reasonable under the REAL ID Act’s

“totality of the circumstances” standard). The agency reasonably rejected Mou’s

explanations for the inconsistency. See Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007). Further, substantial evidence supports the agency’s determination

that Mou failed to provide sufficient corroboration for her claim. See Ren v.

Holder, 648 F.3d 1079, 1089-94 (9th Cir. 2011). We reject Mou’s contention that

she was not given an opportunity to explain why she was unable to provide

evidence corroborating ownership of the property in question. See id. at 1094. We

also reject Mou’s contention that the BIA failed to consider adequately her fine

receipt. Accordingly, Mou’s withholding of removal claim fails.




                                         2                                      12-72274
      Finally, Mou does not raise any arguments in her opening brief regarding the

agency’s denial of her CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                        3                                  12-72274